DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 5/5/2021 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s election without traverse of Group I, claims 1-10 and 16, in the reply filed on 2/24/2022 is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-10 and 16 are included in the prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is drawn to a cosmetic composition comprising Astrocaryum vulgare oil and/or butter. The broadest reasonable interpretation of a cosmetic composition would be the material that is named, that is, the oil and/or butter by itself. Astrocaryum vulgare oil and butter are naturally-occurring products, reference to the specification shows that they are obtained directly from the fruit not undergoing “any of the known refining steps” (paragraph [0023]. Thus, the composition of claim 1 is not markedly different from the oil as it occurs in nature.  It is not integrated into a practical application because nothing in claim 1 relies on or uses the exception.  There is nothing significantly more than the judicial exception because there are no additional elements in the claim. With regard to claims 5 and 6, the enumeration of the ingredients does not make the oil markedly different from how it occurs in nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the formulation at the broadest interpretation of the claim language is Astrocaryum vulgare oil and butter, which does not appear to change the biological/ pharmacological functions, chemical/physical properties, or the structure/form of said ingredients. Because the claimed formulation does not have markedly different characteristics, it is a product of nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnafous et al. (FR2885296A1 machine translation) hereinafter Bonnafous.
 	Regarding claim 1, Bonnafous is drawn to antioxidant properties, anti-oxygenated free radicals and consequently anti-rheumatic stiffness of the pulp and almond oils of Astrocaryum vulgare. The applications of these properties relate to the animal and human health sector, in the prevention or treatment of damage caused by free oxygenated species, in the pharmaceutical, nutraceutical, cosmetic, cosmeceutical and dermocosmetic fields (abstract).
 	Bonnafous discloses the antioxidant, anti-oxygenated free radicals and antirheumatic stiffness properties of the pulp and almond oils of Astrocaryum vulgare. The applications of these properties relate to the field of cosmetics (pg. 1, ln 15-19)
 	Bonnafous discloses use in topical form of astrocaryum vulgare oil to fight against environmental damage and age related damage to the skin of the face, neck and hands. Actives should be present in a concentration range of 0.1% to 60%. The whole oil or the extracts containing the pulp oil antioxidants can be encapsulated after isolation of the unsaponifiable fractions, in cyclodextrins or Kleptose [type alpha, beta, gamma, Hydroxypropyl-f3cyclodextrins (HP)]. This vectorization not only allows protection of the active principle, as well as a gradual diffusion within the skin, but also other essential characteristics: the cosmetic touch (by simple massage, the microparticles melt into the skin without leaving any traces ), biodegradability (the constituents of the microparticles are sensitive to enzymes naturally present in the skin, which gradually degrade them), harmlessness (the constituents used and their degradation products are non-toxic and perfectly tolerated) (pg. 7 ln 266-278).
 	
Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous et al. (FR2885296A1 machine translation) hereinafter Bonnafous as applied to claim 1 above and further in view of Polezel (US20030147976A1).
	The teachings of Bonnafous are disclosed above.
 	Regarding claim 2, Bonnafous does not explicitly disclose crude oil of Astrocaryum.
 	However, Polezel is drawn to natural or purified lipids or fats extracted from the fruit of a palm tree of the genus Astrocaryum, for increasing dermic and/or capillary hydration; The palm fats of may be used in hygiene products, cosmetics and pharmaceutical products; and also includes compositions containing the palm fats (abstract).
 	Polezel discloses the fruits of the palm tree of the genus Astrocaryum have two parts—pulp and seeds—from which it is possible to obtain crude oils and fats by cold extraction, e.g., using hydraulic or continuous screw presses (expellers), or also by the traditional extraction method using boiling water and removing the oil or floating fat. The pulp may be processed dry or wet. Crude fat from the fruit of the palm tree of the genus Astrocaryum can be obtained by cold pressing. The seed of the fruit is composed by a hard wooden shell and an inner almond that is removed after the shells are broken. The whole almond, either broken or ground, is subject to a cold extraction process in hydraulic or continuous screw presses (expellers), or further by the traditional extraction method using boiling water and removing the oil or floating fat, thus obtaining the crude fat. The crude fat then can be refined to obtain the fats of the present invention. [0010-0011].
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bonnafous, to comprise the crude oil of Astrocaryum, as previously disclosed by Polezel, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Bonnafous and Polezel are both in the field of cosmetic compositions comprising Astrocaryum oil, and Polezel discloses obtaining crude oils and fats from Astrocaryum [0011], wherein the material palm fats extracted may be used in cosmetics products [0002]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Bonnafous and Polezel, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claims 3-10 and 16, Bonnafous discloses the composition of claim 1 as disclosed above. Polezel discloses obtaining crude oils and fats from Astrocaryum [0011], wherein the material palm fats extracted may be used in cosmetics products [0002].
 	Bonnafous discloses Unsaturated fatty acids have a building role of membrane phospholipids, a role of cellular mediators and an energetic role. They allow the skin to retain its resistance and elasticity and thereby prevent skin aging. Pulp oils contain nearly 70% oleic acid, and linoleic and linolenic acids. These essential fatty acids help nourish and moisturize the skin, thus fighting against skin dryness which promotes the appearance of wrinkles (pg 4, ln 155-159). Bonnafous discloses the oil extract contains
very low cholesterol: traces, (3-sitosterol: 196-260 ppm, campesterol: 60-80 ppm, stigmasterol: 46-62 ppm, fucosterol: 196-260 ppm. Analysis of tocopherols: 41-45 mg/Kg on total oil (pulp + almond), tocotrienols: 55-59 mg/Kg almond oil, Carotenoids: 28% pulp oil, 13% almond oil. Cycloarthenol: 61.4% and Lanosta-8,24-diene beta-ol + 24methylenecycloarthanol: 38.6%. These compounds exhibit curative actions in dermocosmetics and are directly related to sun protection and maintenance of tissue integrity. The constituent amino acids of Astrocaryum vulgare almond meal were analyzed by thin layer chromatography on cellulose on an aluminum foil support, the solvent used is butanol, acetic acid, water (70, 18, 12; v% ) the developer: 1% ninhydrin in acetone. Glutamic acid is predominant (30%), then arginine (15%), aspartic acid (10%), leucine and glycine (5%), serine, phenylalanine, alanine, serine, proline (4%). The other amino acids are in lower quantity. This balance makes it possible to use almond cakes in human and animal health and in cosmetics. (pg. 5, ln 164-176).

Claim Rejections - 35 USC §102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bony et al. ("Awara (Astrocaryum vulgare M.) pulp oil: Chemical characterization, and anti-inflammatory properties in a mice model of endotoxic shock and a rat model of pulmonary inflammation", Fitoterapia 83 (2012) 33-43).
Anticipation
	Bony acknowledges that the intended utility of being in a cosmetic composition does not affect the oil itself. Bony presents a study of Astrocaryum vulgare oil including analysis of the components of the oil. The fatty acid composition is shown in Table 1 and overlaps with that recited in instant claim 6. This anticipates claims 1, 5, and 6.
Obviousness
	Alternatively, since the oil is from a plant, there must be individual variance from plant to plant that would alter the precise amounts of the different fatty acids. Therefore, it would have been obvious as of the effective filing date to utilize any of the variations of the oil for the purposes claimed herein.
 	One of ordinary skill in the art would have been motivated to do so because Bony discloses Astrocaryum vulgare oil.  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615